*463SENTENCIA
Habiendo comparecido la parte demandada mediante es-crito de oposición y estando el Tribunal en condiciones de resolver sin más trámite, así lo hacemos en virtud de la Regla 50 de nuestro Reglamento.
Caguas Federal Savings and Loan Association financió un proyecto de urbanización de Costa Este Corp. Costa Este con-trató a Excelsior Construction, Inc., para que realizara los trabajos de estructuras de hormigón y la labor de albañilería. Excelsior, a su vez, subcontrató dichas labores a Constructora Mero, Inc.
Los pagos del trabajo realizado por Excelsior los desem-bolsaba Caguas Federal directamente al contratista después que un inspector aprobado por la compañía financiadora cer-tificaba los trabajos. Mientras se realizaba el desarrollo del proyecto, los pagos a Excelsior se retrasaron en la cantidad de $84,312.36 y como consecuencia de dicho retraso, se para-lizó todo trabajo. Por dicha razón, el 31 de diciembre de 1976 se celebró una reunión entre representantes de Excelsior, Costa Este y Caguas Federal. Mediante acuerdo por escrito, firmado por todos los comparecientes, al que se hace referen-cia como carta-convenio, Caguas Federal:
(1) pagó $12,984.20 como abono a la deuda, reduciéndola a $71,328.16;
(2) acordó pagar la cantidad de $34,510 al llevarse a cabo la venta de 66 unidades de la urbanización;
(3) reconoció que existían fondos suficientes para los trabajos de albañilería pendientes de certificar; y
(4) consintió a que cedieran a Excelsior la cantidad de $36,818.16 que estaban en manos de Caguas Federal y que Caguas Federal retenía como parte del acuerdo de financia-miento existente entre ella y Costa Este.
Es importante notar que en dicho acuerdo de cesión no se condicionó el pago del retenido a contingencia contractual *464alguna existente entre Caguas Federal y Costa Este ni se hizo referencia a limitación alguna al pago. Por el contrario, el acuerdo le imponía el deber a Caguas Federal de hacer el pago directamente a Excelsior.
Al final de dicho escrito, el representante de Caguas Federal firmó haciendo constar que, “De acuerdo a lo solicitado por Excelsior Construction, Inc. y aceptado por Costa Este Dev., nos damos por notificados, y estamos conformes para hacer cumplir lo establecido en esta carta-convenio”. (Énfasis nuestro.)
Habiéndose acordado lo anterior, Excelsior y Mero reanu-daron sus labores en el proyecto. Sin embargo, poco después Caguas Federal dejó de pagar las certificaciones. Adujo que se habían agotado los fondos bajo el contrato de financia-miento existente entre Costa Este y Caguas Federal. Ante el incumplimiento de Caguas, quien había asegurado la disponi-bilidad de fondos, Excelsior dejó de trabajar en el proyecto, habiéndose incrementado la cantidad adeudada a ella a $75,715.73.
El proyecto estuvo detenido por 15 meses y Caguas Federal ejecutó una hipoteca que tenía sobre el mismo, convirtién-dose en dueña. Durante ese período, el retenido cedido a Excelsior fue utilizado por Caguas Federal para pagarle a guar-dias de seguridad empleados en el proyecto abandonado, y pagarle $1,000 mensuales como sueldo al presidente de Costa Este.
El 6 de marzo de 1979, Excelsior y Constructora Mero demandaron a Costa Este y a Caguas Federal en cobro de dinero y daños. Dicha demanda fue desestimada por el tribunal recurrido.
Recurren los demandantes y alegan que incidió el tribunal de instancia al no reconocer que el retenido cedido a Excelsior con el consentimiento de Caguas Federal no se podía uti-lizar para otros fines que el pago de su acreencia y que Ca-guas Federal estaba impedida de negar el pago por trabajo *465realizado en el proyecto, cuando ella reconoció y manifestó tener fondos suficientes para el pago de certificaciones pen-dientes. Estamos de acuerdo en que incidió el tribunal a quo.
El contrato celebrado entre Caguas Federal, Excelsior, Inc. y Costa Este el 31 de diciembre de 1976, tuvo el efecto de variar los términos del contrato de financiamiento en cuanto al uso que se le iba a dar al retenido y sobrantes en manos de Caguas Federal. Mediante dicho contrato, Caguas Federal, poseedora de la garantía que representaba el retenido, consin-tió que se destinara su importe al pago de la acreencia de Excelsior por trabajo hecho en el proyecto. Desde ese mo-mento, el retenido dejó de ser una garantía para la termina-ción del proyecto y se designó para el pago de lo debido a Excelsior, como condición para que Excelsior continuara traba-jando en el proyecto, (1) Por dicha razón, al incumplir Costa Este, el retenido no se podía utilizar para el pago de guar-dianes y el sueldo de su presidente. El propio Vice-Presidente de Caguas Federal, Sr. Víctor Kareh Gitane, admitió en su deposición que $10,000 pagados a Excelsior como parte del acuerdo logrado el 31 de diciembre de 1976 provenía del retenido. Demuestra este acto la intención de Caguas Federal de no sujetar el pago del retenido a la contingencia de que se finalizara la obra.
Por otra parte, Caguas Federal causó la paralización del proyecto al rehusar pagar las certificaciones por la razón de que se habían agotado los fondos bajo el contrato de financia-miento. Sin embargo, ella había representado a los deman-dantes en su acuerdo de 31 de diciembre de 1976 que existían fondos suficientes para pagar las certificaciones pendientes. Caguas Federal indujo a los demandantes a continuar reali-zando labores en el proyecto y posteriormente incumplió con *466el acuerdo logrado entre todas las partes. Si era verdad que las cantidades del préstamo se habían agotado o estaban por agotarse, no se explica que indujera a la parte demandante a creer lo contrario. Es de aplicación la doctrina esbozada en el caso de Int. General Electric v. Concrete Builders, 104 D.P.R. 871 (1976), que impide a Caguas Federal ir en contra de sus propios actos.
Se expide el auto, se revoca la sentencia recurrida y en su lugar se declara con lugar la demanda y se condena a Ca-guas Federal a pagar a los recurrentes la cantidad de $75,715.73 más las costas.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario. El Juez Asociado Señor Díaz Cruz disintió en voto separado al cual se une el Juez Presidente Señor Trías Monge. Los Jueces Asociados Señores Rigau y Negrón García se in-hibieron. El Juez Asociado Señor Martín no intervino.
(Fdo.) Ernesto L. Chiesa
—O—

Secretario


 No es de aplicación lo dispuesto en el caso de R. Román & Cía. v. J. Negrón Crespo, Inc., 109 D.P.R. 26 (1979), pues dicha decisión tiene que ver con la acción directa bajo el Art. 1489 del Código Civil, controversia que no está planteada en este recurso.